          Case 1:12-cr-00931-AJN Document 74 Filed 05/06/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                               5/6/2020



  United States of America,

                 –v–
                                                                   12-cr-931 (AJN)
  Jose Nieves,
                                                                       ORDER
                        Defendant.


ALISON J. NATHAN, District Judge:

       The Court is in receipt of the Government’s opposition to Defendant Jose Nieves’ motion

for compassionate release. The Defendant is hereby ordered to file any reply by no later than

12:00 p.m. on May 8, 2020.

       SO ORDERED.

             6 2020
 Dated: May ___,
        New York, New York
                                                ____________________________________
                                                          ALISON J. NATHAN
                                                        United States District Judge
